Citation Nr: 0814463	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for lumbar spine degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In February 2003, 
the RO held that the veteran's lumbar spine disability did 
not warrant a disability rating in excess of 40 percent.  By 
means of an October 2007 rating decision the RO held that the 
veteran's lumbar spine disability warranted a separate 
disability rating for neurological manifestations.  
Accordingly, a separate 10 percent disability rating was 
awarded for left lower extremity radiculopathy, effective 
August 1, 2007.

In August 2006, the veteran presented testimony before the 
Board during a hearing at the RO.

In November 2006, the Board remanded the matter for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's orthopedic symptomatology of his lumbar 
spine disability is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine, or incapacitating 
episodes.  

2.  Throughout the pendency of this appeal, the veteran's 
neurologic symptomatology has been characterized as left 
lower extremity radiculopathy, manifested by pain and 
decreased sensation in the left lower extremity. 
3.  Throughout the pendency of this appeal, the veteran's 
left lower extremity radiculopathy has not been characterized 
by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent for a lumbar spine degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285-5294 (effective through September 25, 2003), Diagnostic 
Code 5293 (effective from September 23, 2002 and reclassified 
to 5243 effective September 26, 2003), Diagnostic Codes 5235-
5243 (effective September 26, 2003, including 
reclassification of Diagnostic Codes 5285-5295).

2.  The criteria for a separate 10 percent rating, as of 
December 5, 2002, for left lower extremity radiculopathy have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for left lower extremity radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2002, October 2003, March 2006, 
June 2006, and December 2006 letters, with respect to the 
claim of entitlement to increased disability ratings.  The 
March 2006, June 2006, and December 2006 letters also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  As to 
the claim regarding the veteran's service-connected left 
lower extremity disability, the instant appeal originates 
from the grant of service connection for the disabilities at 
issue.  Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2002, October 2003, March 2006, June 2006, and 
December 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 40 percent 
for lumbar spine degenerative disc disease and entitlement to 
an initial disability rating in excess of 10 percent for left 
lower extremity radiculopathy, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2002, prior to 
the adjudication of the matter in February 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003, October 2003, March 2006, and June 2006 
letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Michelle 
A. Major, C.N.A., and VA examination reports dated in 
February 2003, January 2006, and August 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

On December 5, 2002, the veteran's claim of entitlement to an 
increased disability rating for his lumbar spine disability 
was received.  At that time, service connection was solely in 
effect for degenerative disc disease of the lumbar spine.  In 
light of new medical evidence, in October 2007, the RO held 
that an increased disability rating was warranted and 
separated compensation for the veteran's lumbar spine 
disability into its orthopedic and neurological 
manifestations.  Accordingly, the veteran's orthopedic 
manifestations, the lumbar spine degenerative disc disease, 
warranted a 40 percent disability rating and his neurological 
manifestations, the left lower extremity radiculopathy, 
warranted a separate 10 percent disability rating.  Service 
connection for left lower extremity radiculopathy was made 
effective as of August 1, 2007.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the regulations 
revised effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2007).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The Board will initially address whether a disability rating 
in excess of 40 percent for lumbar spine degenerative disc 
disease is warranted due to the veteran's orthopedic 
manifestations.  As an initial the Board notes that the 
veteran is in receipt of the maximum schedular rating 
available under Diagnostic Codes 5292 and 5295, in effect 
prior to the revision.  In terms of revised rating criteria, 
the medical evidence of record does not support an evaluation 
in excess of 40 percent solely for orthopedic manifestations 
of the veteran's service-connected lumbar spine disability.  
In December 2002, flexion was to 60 degrees.  Rotation and 
extension were to 20 degrees, with pain.  Upon VA 
examination, in January 2006, flexion was to 60 degrees, with 
pain beginning at 50 degrees.  Extension was to 20 degrees, 
with pain beginning at 15 degrees.  Lateral flexion and 
rotation were to 25 degrees, bilaterally.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance with repetitive use.  In 
August 2007, VA examination demonstrated flexion to 
28 degrees, with pain beginning at 20 degrees.  Extension was 
to 12 degrees.  Right lateral flexion was to 14 degrees.  
Left lateral flexion was to 15 degrees.  Right rotation was 
to 20 degrees, with pain beginning at 19 degrees.  Left 
rotation was to 24 degrees, with pain beginning at 22 
degrees.  There was no additional loss of motion due to pain, 
fatigue, weakness, lack of endurance, or incardination 
following repetitive use.  Although the veteran has 
demonstrated an exacerbation of his lumbar spine disability, 
the medical evidence of record does not demonstrate that the 
veteran's lumbar spine orthopedic manifestations result in 
unfavorable ankylosis of the entire thoracolumbar spine such 
as to warrant a 50 evaluation, or unfavorable ankylosis of 
the entire spine such as to warrant a 100 percent evaluation.  

The Board acknowledges the veteran's allegations that he is 
entitled to an increased disability rating based upon 
incapacitating episodes.  In August 2006, the veteran and his 
private certified nurse assistant testified that in the past 
twelve months he had experienced incapacitating episodes 
approximately 65 percent of the time.  The record, however, 
is absent any medical evidence that the veteran has 
experienced incapacitating episodes of low back pain as 
defined in VA regulations.  Note (1) to revised Diagnostic 
Code 5293 provides that, for purposes of evaluations under 
that diagnostic code, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

As to the neurological manifestations of the veteran's lumbar 
spine disability, the evidence of record demonstrates that 
the veteran has complained of and been treated for pain and 
loss of sensation in the left lower extremity and the RO 
separately evaluated this disability, effective August 1, 
2007, the date of the latest VA examination of record.  The 
Board, however, notes that left lower extremity radiculopathy 
has been documented throughout the pendency of this appeal.  
December 2001 VA treatment records indicated that straight 
leg raising revealed weakness involving the left lower 
extremity.  In May 2002, the veteran complained of radiating 
pain.  In June 2002, he was diagnosed as having disc disease 
and radiculopathy.  In February 2003, a VA examiner opined 
that the veteran's left leg radiculopathy was at least as 
likely as not related to his service-connected degenerative 
disc disease.  Upon VA examination, in January 2006, the 
veteran complained of constant, severe pain, which radiated 
into the left buttock, posterior thigh.  In August 2007, 
straight leg raising resulted in buttock pain, bilaterally.  
In light of the aforementioned evidence, service connection 
for left lower extremity radiculopathy is effective as of 
December 5, 2002, the date of claim of entitlement to an 
increased disability rating for his service-connected lumbar 
spine disability.

Throughout the pendency of this appeal, however, the veteran 
is not entitled to an initial disability rating in excess of 
10 percent for his left lower extremity radiculopathy.  VA 
treatment records and VA examinations have documented 
complaints have included pain, weakness, and loss of 
sensation; however, there is no objective evidence of 
paralysis.  In February 2003, physical examination 
demonstrated normal muscle tone and power in lower 
extremities.  Deep tendon reflexes were 1+, bilaterally.  In 
January 2006, VA examination demonstrated decreased sensation 
to pinprick and light touch in the lower extremities; 
however, reflexes were normal.  In July 2006, straight leg 
raises revealed weakness in the left lower extremity.  In 
August 2007, sensation was not intact to pinprick in the left 
and right lateral thighs.  Sensation was not intact to light 
touch in left lateral lower leg, left heel, right great toe, 
right second toe, and into the distal right foot.  As the 
evidence of record does not demonstrate moderate incomplete 
paralysis of the sciatic nerve for either lower extremity, a 
disability ratings in excess of 10 percent is not warrant for 
his left leg radiculopathy.  38 C.F.R. § 4.124, Diagnostic 
Code 8520 (2007).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the lumbar spine disability.  There is no indication 
that his lumbar spine disability, to include the degenerative 
disc disease and the left lower extremity radiculopathy, in 
and of itself, is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.  Rather, in August 2007, a VA 
examiner opined that the veteran would still be able to work 
in a sedentary position.  Thus, referral for consideration of 
extraschedular rating is not warranted.

In conclusion, the veteran's service-connected lumber spine 
disability is appropriately compensated by a 40 percent 
disability rating for lumbar spine degenerative disc disease; 
and a 10 percent disability rating for left leg 
radiculopathy, throughout the pendency of this appeal.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for lumbar spine degenerative disc disease is denied.

A separate 10 percent disability rating for left lower 
extremity radiculopathy is granted, effective December 5, 
2002.

Entitlement to an initial disability rating in excess of 10 
percent for left lower extremity radiculopathy is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


